Exhibit 10.1

 

AMENDMENT TO

AGREEMENT REGARDING CHANGE IN CONTROL

 

THIS AMENDMENT TO AGREEMENT REGARDING CHANGE IN CONTROL, dated as of February 4,
2015 (this “Amendment”), is entered into by and between Hospira, Inc. (the
“Company”), and                                          (the “Executive”).

 

WHEREAS, the Company and the Executive are parties to that certain Agreement
Regarding Change in Control, dated as of
                                        , by and between the Company and the
Executive (the “Agreement”); and

 

WHEREAS, upon the terms and subject to the conditions of this Amendment, the
Board of Directors of the Company has determined that it is in the best
interests of the Company and its stockholders to enter into this Amendment in
order to ensure that the Company will have the continued dedication of the
Executive, notwithstanding the possibility, threat, or occurrence of a Change in
Control (as defined in the Agreement) of the Company.

 

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein, and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.                                      Term.  Section 1 of the Agreement is
hereby amended and restated in its entirety to read as follows:

 

1.  AGREEMENT TERM. THE “AGREEMENT TERM” SHALL BEGIN ON THE EFFECTIVE DATE AND
SHALL CONTINUE THROUGH DECEMBER 31, 2016. NOTWITHSTANDING THE FOREGOING, IF A
CHANGE IN CONTROL (AS DEFINED IN SECTION 7 BELOW), OCCURS DURING THE AGREEMENT
TERM, THE AGREEMENT TERM SHALL CONTINUE THROUGH AND TERMINATE ON THE SECOND
ANNIVERSARY OF THE DATE ON WHICH THE CHANGE IN CONTROL OCCURS.

 

2.                                      Certain Payments by the Company. 
Section 5 of the Agreement is hereby amended and restated in its entirety to
read as follows:

 

5.  Excise Tax Payments.

 

(a)                                 Gross-Up Payment.  If it is determined that
any Payment (as defined below) would be subject to any Excise Tax (as defined
below), then the Executive shall be entitled to receive an additional payment
(the “Gross-Up Payment”) in an amount such that, after payment by the Executive
of all taxes (and any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
the Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments.  The Company’s obligation to make Gross-Up Payments
under this

 

--------------------------------------------------------------------------------


 

Section 5 shall not be conditioned upon the Executive’s termination of
employment.

 

(b)                                 Determinations.  Subject to the provisions
of Section 5(c), all determinations required to be made under this Section 5,
including whether and when a Gross-Up Payment is required, the amount of such
Gross-Up Payment, and the assumptions to be utilized in arriving at such
determination, shall be made by PricewaterhouseCoopers LLP or such other
nationally recognized certified public accounting firm as may be designated by
the Executive (the “Accounting Firm”).  The Accounting Firm shall provide
detailed supporting calculations both to the Company and the Executive within
15 business days of the receipt of notice from the Executive that there has been
a Payment (as defined below) or such earlier time as is requested by the
Company.  In the event that the Accounting Firm is serving as accountant or
auditor for the individual, entity, or group effecting the Change in Control,
the Executive may appoint another nationally recognized accounting firm to make
the determinations required hereunder (which accounting firm shall then be
referred to as the Accounting Firm hereunder).  The Company shall solely bear
all fees and expenses of the Accounting Firm.  Any determination by the
Accounting Firm shall be binding upon the Company and the Executive.  As a
result of the uncertainty in the application of Section 4999 of the Code at the
time of the initial determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments that will not have been made by the Company
should have been made (the “Underpayment”), consistent with the calculations
required to be made hereunder.  In the event the Company exhausts its remedies
pursuant to Section 5(c) and the Executive thereafter is required to make a
payment of any Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment shall be promptly paid
by the Company to or for the benefit of the Executive.  The Company and
Executive shall each provide the Accounting Firm access to and copies of any
books, records and documents in the possession of the Company or Executive, as
the case may be, reasonably requested by the Accounting Firm, and otherwise
cooperate with the Accounting Firm in connection with the preparation and
issuance of the determination contemplated by this Section 5(b).

 

(c)                                  Claims by the IRS.  The Executive shall
notify the Company in writing of any claim by the Internal Revenue Service that,
if successful, would require the payment by the Company of the Gross-Up Payment.
Such notification shall be given as soon as practicable, but no later than
30 business days after the Executive is informed in writing of such claim.  The
Executive shall apprise the Company of the nature of such claim and the date on
which such claim is requested to be paid. The Executive shall not pay such claim
prior to the expiration of the 30-day period following the date on which the
Executive gives such notice to the Company (or such shorter period ending on the
date that any payment of taxes with respect to such claim is due).  If the
Company notifies the Executive in writing prior to the expiration of such period
that the Company desires to contest such claim, the Executive shall:

 

2

--------------------------------------------------------------------------------


 

(i)                                   give the Company any information
reasonably requested by the Company relating to such claim;

 

(ii)                                take such action in connection with
contesting such claim as the Company shall reasonably request in writing from
time to time, including, without limitation, accepting legal representation with
respect to such claim by an attorney reasonably selected by the Company;

 

(iii)                             cooperate with the Company in good faith in
order effectively to contest such claim; and

 

(iv)                              permit the Company to participate in any
proceedings relating to such claim;

 

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest, and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties) imposed as a result of such representation and payment of costs and
expenses.  Without limitation on the foregoing provisions of this Section 5(c),
the Company shall control all proceedings taken in connection with such contest,
and, at its sole discretion, may pursue or forgo any and all administrative
appeals, proceedings, hearings, and conferences with the applicable taxing
authority in respect of such claim and may, at its sole discretion, either pay
the tax claimed to the appropriate taxing authority on behalf of the Executive
and direct the Executive to sue for a refund or to contest the claim in any
permissible manner, and the Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction, and in one or more appellate courts, as the Company shall
determine; provided, however, that, if the Company pays such claim and directs
the Executive to sue for a refund, the Company shall indemnify and hold the
Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties) imposed with respect to such payment or with
respect to any imputed income in connection with such payment; and provided,
further, that any extension of the statute of limitations relating to payment of
taxes for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount. 
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which the Gross-Up Payment would be payable hereunder, and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.

 

(d)                                 Refunds.  If, after the receipt by the
Executive of a Gross-Up Payment or payment by the Company of an amount on the
Executive’s behalf pursuant to Section 5(c), the Executive becomes entitled to
receive any refund with respect to the Excise Tax to which such Gross-Up Payment
relates or with respect to such claim, the Executive shall (subject to the
Company’s complying with the requirements of Section 5(c), if applicable)
promptly pay to the Company the amount of such

 

3

--------------------------------------------------------------------------------


 

refund (together with any interest paid or credited thereon after taxes
applicable thereto).  If, after payment by the Company of an amount on the
Executive’s behalf pursuant to Section 5(c), a determination is made that the
Executive shall not be entitled to any refund with respect to such claim and the
Company does not notify the Executive in writing of its intent to contest such
denial of refund prior to the expiration of 30 days after such determination,
then the amount of such payment shall offset, to the extent thereof, the amount
of Gross-Up Payment required to be paid.

 

(e)                                  Payment of the Gross-Up Payment.  Any
Gross-Up Payment, as determined pursuant to this Section 5, shall be paid by the
Company to the Executive within five days of the receipt of the Accounting
Firm’s determination or on such other date or dates as required to avoid the
imposition on Executive of additional taxes under Section 409A of the Code;
provided that the Gross-Up Payment shall in all events be paid no later than the
end of the Executive’s taxable year next following the Executive’s taxable year
in which the Excise Tax (and any income or other related taxes or interest or
penalties thereon) on a Payment are remitted to the Internal Revenue Service or
any other applicable taxing authority or, in the case of amounts relating to a
claim described in Section 5(c) that does not result in the remittance of any
federal, state, local, and foreign income, excise, social security, and other
taxes, the calendar year in which the claim is finally settled or otherwise
resolved.  Notwithstanding any other provision of this Section 5, the Company
may, in its sole discretion, withhold and pay over to the Internal Revenue
Service or any other applicable taxing authority, for the benefit of the
Executive, all or any portion of any Gross-Up Payment, and the Executive hereby
consents to such withholding.

 

(f)                                   Certain Definitions.  The following terms
shall have the following meanings for purposes of this Agreement:

 

(i)                                   “Excise Tax” shall mean the excise tax
imposed by Section 4999 of the Code, together with any interest or penalties
imposed with respect to such excise tax.

 

(ii)                                The “Parachute Value” of a Payment shall
mean the present value as of the date of the Change in Control for purposes of
Section 280G of the Code of the portion of such Payment that constitutes a
“parachute payment” under Section 280G(b)(2), as determined by the Accounting
Firm for purposes of determining whether and to what extent the Excise Tax will
apply to such Payment.

 

(iii)                             A “Payment” shall mean any payment or
distribution in the nature of compensation (within the meaning of
Section 280G(b)(2) of the Code) to or for the benefit of the Executive, whether
paid or payable pursuant to this Agreement or otherwise.

 

4

--------------------------------------------------------------------------------


 

3.                                      Conditions to Effectiveness.  The
effectiveness of Section 2, above, is contingent upon the consummation of the
transactions (the “Closing”) contemplated by the Agreement and Plan of Merger
dated as of February 4, 2015, to which the Company is party (the “Merger
Agreement”).  In the event (a) the Merger Agreement is terminated or (b) the
Closing does not occur, Section 2, above, shall be null and void ab initio and
of no force or effect.

 

4.                                      Miscellaneous.

 

(a)                                 Full Force and Effect.  Except as expressly
amended by this Amendment, all terms and conditions of the Agreement shall
remain in full force and effect.

 

(b)                                 Governing Law.  This Amendment shall be
governed by and construed in accordance with the laws of the State of Illinois,
without reference to principles of conflict of laws.

 

(c)                                  Counterparts.  This Amendment may be
executed in two or more counterparts, each of which shall be deemed to be an
original, but all of which together shall constitute one and the same
instrument.

 

[Signature Page Follows]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

 

 

HOSPIRA, INC.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

[Name]

 

[Signature Page to Amendment to Agreement Regarding Change in Control]

 

--------------------------------------------------------------------------------